Per Curiam.
This appeal is dismissed for lack of jurisdiction. The order of the circuit court deciding that Appellant is not entitled to postconviction discovery is not among the class of orders independently appealable by a defendant pursuant to Florida Rule of Appellate Procedure 9.140(b)(1). See Bond v. State , 206 So.3d 850 (Fla. 1st DCA 2016) (dismissing appeal and noting order denying postconviction discovery is reviewable on appeal from final order disposing of motion for postconviction relief).
Lewis, Roberts, and Jay, JJ., concur.